Detailed Action
Summary
1. This office action is in response to the after amendment filed on July 12, 2022. 
2. Applicant has canceled claims 3,9 and 16-17.
3. Applicant has amended claims 1, 8 and 12. Claims 8 is amended to incorporate the allowable subject matter of claim 9 and Claims 12 is amended to incorporate the allowable subject matter of claim 17 and an intervening claim 16
4. Claims 1-2, 4-8, 10-15 and 18-22 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
6. Claims 1-2, 4-8, 10-15 and 18-22  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control system configured to detect a position of the armature based on an inductance of the coil while a pulse-width modulated current signal is transmitted to the H-bridge circuit, wherein the pulse-width modulated current signal comprises a first magnitude lower than a second magnitude associated with the current and is configured to avoid affecting a movement of the armature between the first position and the second position."
 In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “ sending, via circuitry, a second signal to a second switch and a third switch, wherein the second switch and the third switch are positioned on opposite sides of the H-bridge circuit, and wherein the second signal is configured to cause the second switch and the third switch to open; sending, via circuitry, a third signal to a fourth switch, wherein the fourth switch and the second switch are positioned on opposite sides of the H-bridge circuit, wherein the third signal is configured to cause the fourth switch to open; sending, via the circuitry, a pulse-width modulated signal to a second switch that is part of the H-bridge circuit; and measuring, via the circuitry, a current conducting via the first switch while the pulse- width modulated signal is provided to the second switch, wherein the current corresponds to a state of an actuator coil.”
In re to claim 12, claim 12 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the pulse-width modulated signal comprises a 20 kHz and a 10% duty cycle; a coil configured to magnetize a core of an actuator based on a current conducting in the coil; a diode configured to couple to the coil; a resistor configured to couple to the diode; and a switch configured to couple to the resistor, wherein the switch is configured to close and conduct the current received from the coil.”

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2,4-7 and 21-22, claims 2,4-7 and 21-22 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 10-11, claims 10-11 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 13-15 and 18-20, claims 13-15 and 18-20 depend from claim 12, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839